Per Curiam.
This cause having been reached in its regular order on the docket for final adjudication, was referred by the court to -two of its commissioners Mess.’ Maxwell and Glen (Commissioner Hacker having decided the case below), for'investigation, who report that indispensably necessary parties have been omitted from the appeal; and the court upon due consideration of the transcript of- record finding their report to be correct, and that such omitted and necessary parties have, in no manner been brought within the jurisdiction I oí t(his court, it is, therefore, considered, ordered and adjudged that the'said appeal in said cause be, and the same is, hereby dismissed at the cost of the appellant.